Citation Nr: 9921210	
Decision Date: 07/30/99    Archive Date: 08/03/99

DOCKET NO.  96-42 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York


THE ISSUE

Entitlement to service connection for sterility.


ATTORNEY FOR THE BOARD

C. L. Wasser, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1963 to April 1966.

This case comes to the Board of Veterans' Appeals (Board) from a 
September 1995 RO decision which denied service connection for 
sterility.  A Board hearing was requested and scheduled, but the 
veteran failed to report for such hearing.  In November 1998, the 
Board remanded the case to the RO for further evidentiary 
development.  The case was returned to the Board in July 1999.


FINDING OF FACT

The veteran's sterility, first diagnosed many years after 
service, was not caused by any incident of service.


CONCLUSION OF LAW

Sterility was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Army from April 1963 to 
April 1966.  A review of his service medical records shows that 
when he was examined for induction purposes in April 1963 his 
genitourinary system was clinically normal. On a medical history 
form, completed in conjunction with the April 1963 examination, 
he denied a history of having a venereal disease, and reported 
that he had a "rupture" at age 7.  In August 1964, the veteran 
presented for treatment and it was noted he had recurrent 
gonorrhea.  He was seen a number of times thereafter for the 
problem.  Later, in November 1964 and February 1965, he presented 
for treatment for urethral discharge; a history of prior 
gonorrhea was noted and the diagnostic impression was nonspecific 
urethritis.  Antibiotics were prescribed.  The service medical 
records from 1965 also show treatment for venereal warts.  On 
separation medical examination in April 1966, the veteran's 
genitourinary system was clinically normal.  In an associated 
report of medical history dated in April 1966, the veteran 
reported a history of venereal diseases - syphilis, gonorrhea, 
etc., and reported a history of rupture or hernia.

At a September 1966 VA examination, the veteran's genitourinary 
system was clinically normal; no evidence of past or present 
venereal disease was noted.

Post-service medical records are entirely negative for gonorrhea, 
and are negative for sterility until 1995.  In February 1995, the 
veteran underwent laboratory studies at a private facility, 
including a sperm count, and it was noted that no spermatozoa 
were detected (aspermia).  Only the laboratory report has been 
submitted; the clinical records (including patient history) from 
the doctor who ordered the tests are not associated with the 
file.  (The laboratory report lists a Dr. H. M. Thippeswamy of 
Shirley, New York, and it appears that this doctor ordered the 
tests.)

In March 1995, the veteran submitted a claim for service 
connection for sterility, which he contended was caused by his 
in-service gonorrhea.  He asserted that he had been sterile since 
1963.  He did not report any post-service treatment for sterility 
or gonorrhea.

At a June 1995 VA examination, the veteran reported he had two 
episodes of gonorrheal infections in 1963 and 1964, while serving 
in Korea.  He reported that he had a hernia as an infant and that 
his right testicle had been small since that time.  He said that 
after service, in 1970, he had a semen examination and was told 
he was sterile.  On examination, there was atrophy of the right 
testicle.  The diagnosis was "sterility secondary to gonorrheal 
infections probably."

In a June 1996 statement, the veteran related he had not fathered 
any children.  He said that the sterility tests in 1970 were 
performed by Dr. Joe Calabro of Center Moriches, New York, and 
the tests were done as part of a pending divorce action, to 
establish that he was not the father of a child.  He said that 
such tests established his sterility at that time.  The veteran 
submitted a copy of an April 1971 divorce agreement which 
essentially relates that he was not the father of the child in 
question, and that no children were born of the marriage.  
Clinical records from Dr. Calabro are not associated with the 
file.

In November 1998, the Board remanded the case for development of 
additional evidence concerning post-service treatment of 
genitourinary problems including sterility and gonorrhea.  By a 
letter to the veteran dated in December 1998, the RO requested 
that he submit release forms regarding post-service treatment for 
sterility and gonorrhea, so that the RO could obtain the related 
medical records.

The veteran did not submit completed release forms.  In February 
1999, he submitted a duplicate copy of the February 1995 
laboratory report summarized above.  He also submitted a 
photocopy of a February 1999 statement signed by a private 
physician, Dr. R. Patel; the letterhead on the statement bears 
the name of Joseph F. Calabro, M.D.  Dr. Patel stated that the 
veteran was last treated in that office in approximately 1971, 
that Dr. Calabro had been the veteran's primary care physician at 
that time, that Dr. Calabro had died in August 1998, and that no 
medical records could be located.  Dr. Patel did not indicate the 
nature of the complaints for which the veteran was treated in 
1971.  In a handwritten note, the veteran stated that he was 
attempting to obtain copies of such medical records.  Such 
records were not submitted thereafter, and in April 1999 the 
veteran submitted a duplicate copy of Dr. Patel's February 1999 
statement.

II.  Analysis

The veteran's claim for service connection for sterility is well 
grounded, meaning plausible.  The file shows that the RO has 
properly developed the evidence to the extent possible, and there 
is no further VA duty to assist the veteran with his claim. 38 
U.S.C.A. § 5107(a).  In this regard, the Board notes that, 
following the 1998 remand of the case, the veteran failed to 
provide records or release forms concerning all post-service 
treatment for gonorrhea and sterility.  He did submit a 1999 
doctor's statement indicating some prior treatment records were 
unavailable.

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

For the showing of a chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When the 
disease identity is established, there is no requirement of 
evidentiary showing of continuity.  Continuity of symptomatology 
is required only where the condition noted during service (or in 
the presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately questioned.  
When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303 (b).

A review of the service medical records from the veteran's 1963-
1966 period of military service shows that he was treated for 
recurrent gonorrhea during 1964 and 1965.  On separation medical 
examination in 1966, the veteran's genitourinary system was 
clinically normal.  Sterility was not noted in service.
 
Post-service medical records are entirely negative for gonorrhea, 
and are negative for sterility until 1995 (approximately 30 years 
after service).  Private laboratory tests dated in February 1995 
reflect aspermia.  No clinical records are associated with such 
tests.  At a VA examination in June 1995, the veteran reported a 
history of gonorrhea in service, and the examiner diagnosed 
"sterility secondary to gonorrheal infections probably."  The 
veteran's self-reported lay history, transcribed in the 1995 VA 
examination, that his sterility began in service, does not 
constitute competent medical evidence of causality.  LeShore v. 
Brown, 8 Vet. App. 406 (1996).  The opinion of the 1995 VA 
examiner does not specifically relate the current sterility to 
in-service gonorrhea, is a mere transcription of the veteran's 
self-reported and unsubstantiated lay history, and merely reports 
a suspicion of a link.  Id.

No subsequent medical records are associated with the file.  As 
noted, the veteran has not provided release forms to enable the 
RO to obtain complete information of all post-service treatment 
for sterility and gonorrhea.

The Board notes that the veteran has related the current 
sterility to his in-service gonorrhea, but as a layman, he is not 
competent to render an opinion regarding diagnosis or etiology.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The veteran's 
1971 divorce agreement does not demonstrate that he was then 
sterile, but merely indicates that he was not the father of a 
specific child.

The post-service medical evidence does not satisfactorily link 
the current sterility with in-service injury or disease, 
including gonorrhea, and the veteran has not demonstrated 
continuity of gonorrhea symptomatology after discharge.  The 
absence of medical findings of sterility during service or for 
many years later is probative evidence against a service 
relationship.  Mense v. Derwinski, 1 Vet.App. 354 (1991).  Under 
the circumstances of this case, it would be purely speculative to 
associate the veteran's post-service sterility with remote 
gonorrhea in service, and pure speculation goes beyond the 
reasonable doubt doctrine.  See 38 C.F.R. § 3.102.

Given the lack of probative evidence that sterility first found 
many years after service was incurred during service, service 
connection is not warranted.  The Board finds that the weight of 
the evidence is against the claim for service connection for 
sterility.  As the preponderance of the evidence is against the 
claim, the benefit-of-the-doubt doctrine does not apply, and 
service connection for sterility must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski; 1 Vet. App. 49 (1990).


ORDER

Service connection for sterility is denied.


		
	L. W. TOBIN 
	Member, Board of Veterans' Appeals



 

